 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE DESHAWN BARNES,                            No. 2: 18-cv-2449 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    J. BRUNNER, ET AL.,,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. This action is set for a settlement conference before Magistrate Judge Claire

19   on March 11, 2019. On February 6, 2019, the undersigned issued a writ of ad testificandum for

20   plaintiff to personally appear at the March 11, 2019 settlement conference.

21          Court records indicate that plaintiff was recently transferred to California State Prison-

22   Sacramento (“CSP-Sac”) from California State Prison-Corcoran (“Corcoran”), likely in

23   anticipation of the settlement conference.

24          On February 27, 2019, plaintiff filed a letter with the court stating that his life is in danger

25   following his transfer to CSP-Sac. (ECF No. 42.) Plaintiff alleges that his life has been

26   threatened by “all green wall white supremacist officers.” Plaintiff also alleges that he is in

27   danger from corrupt prison gang officers. Plaintiff requests that the court order his transfer to

28   Santa Rita County Jail in Dublin, California for “protective custody.”
                                                        1
 1          Plaintiff’s February 27, 2019 letter contains no information regarding specific threats

 2   made to plaintiff’s life. Plaintiff does not identify any prison officials who allegedly threatened

 3   him. Plaintiff also does not specifically describe the threats made to him or when they were

 4   made. Plaintiff shall immediately file further briefing in support of his claim that his life is in

 5   danger, addressing these matters.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1.   Within five days of the date of this order, plaintiff shall file the further briefing

 8               discussed above;

 9          2.   The Clerk of the Court shall serve a copy of this order and plaintiff’s February 27,

10               2019 letter on Supervising Deputy Attorney General Monica Anderson.

11   Dated: March 1, 2019

12

13

14

15

16
     Bar2449.ord
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
